Citation Nr: 1213962	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for a right shoulder disability.

The Veteran contends that he injured his right shoulder in-service, which has led to his current right shoulder disability.

While the Veteran was afforded a VA examination in June 2007 that included an etiological opinion, that opinion was incomplete.  38 C.F.R. § 4.20 (2011).  The VA examiner diagnosed the Veteran with status post right shoulder surgery with subjective residuals.  The examiner noted that the chart was not available for review.  Additionally, the examiner noted that the Veteran complained of shoulder pain in 1978 and had surgery in 2000.  The examiner stated that if there was only one visit noted in the chart regarding the Veteran's shoulder, it did not really represent any chronicity to his right shoulder.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Moreover, the examiner stated that the right shoulder condition that the Veteran was currently experiencing, he could not resolve the issue without resorting to mere speculation without being able to review the chart.  This is not an adequate examination because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  Additionally, the Veteran's claims file was not reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for right shoulder disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Without further clarification, the Board is without medical expertise to determine if any right shoulder disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what the etiology of any right shoulder disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Lastly, a remand is also necessary to obtain outstanding VA medical records.  In the March 2012 brief, the Veteran's representative stated that the Veteran was currently seeking treatment at the Pensacola VA outpatient clinic.  As these VA medical records may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records, to include the Pensacola VA Outpatient Clinic records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The Veteran should be scheduled for a VA orthopedic examination to assess the nature and etiology of the Veteran's right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays, should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any right shoulder disability found to be present. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed right shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, which document complaints of a right shoulder pain in November 1978; the June 2007 VA examination report; VA outpatient treatment records; private treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  

If the examiner is unable to offer an opinion without resort to mere speculation, the reasons and bases for this must be fully discussed. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


